Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3-7, 10, 12-16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a method (i.e., a process) in claims 3-7,  a system (i.e., a machine) in claims 10, 12-16, and a non-transitory  machine-readable storage medium (i.e. a manufacture) in claim 18.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A method of monitoring and responding to a dynamic gaming event, the method comprising: 
receiving, by a processor, game criteria from a player corresponding to the player's perspective of continuing or terminating a gaming event, the game criteria comprising an "observed game experience", a "game stake", a "post-game element" and an "in-game user state", the "observed game experience" indicating player's observation of an ongoing promotion or bonus in the gaming event benefitting the player during the gaming event, the "game stake" indicating player's stake in the gaming event or funds that are currently in play and are at risk, the "post-game element" indicating players' future near-term obligations that influence the player's play and time available for the gaming event, and the "in-game user state" indicating players' state of mind influencing the player's gameplay during the gaming event;
receiving, by the processor, weights and an elapsed time for recommendation corresponding to the game criteria; 
capturing, by the processor, initiation of the player playing the gaming event; 
calculating, by the processor, a recommendation value based on the game criteria, the weights and the elapsed time; the recommendation value being calculated based on an equation 
    PNG
    media_image1.png
    48
    269
    media_image1.png
    Greyscale
 : , R indicating the recommendation value, b indicating the weights and normalized game criteria values, t indicating an elapsed time of the elapsed time, and w indicating importance weighting of the elapsed time; and


responding, by the processor, by generating a recommendation to continue the gaming event or to terminate the gaming event based on the recommendation value, the recommendation being to continue the gaming event when the recommendation value is less than a threshold value, and the recommendation being termination of the gaming event when the recommendation value equals or exceeds the threshold value, 

The claim elements underlined above, concern Mental Processes including concepts of observation, evaluation and judgement as well as Certain Methods of Organizing Human Activity including commercial interactions such as business relations and managing personal behavior including social activities and following rules that have been identified by the courts as an Abstract.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a processor it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers,  smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a processor amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0025], [0033]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0025], [0033]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 3-7, 10, 12-16, and 18 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed May 16th, 2022 have been fully considered but they are not persuasive. 
Commencing in sections A and B of the above dated applicant remarks, the applicant presents various arguments against the rejection of claims as being directed to an abstract idea under 35 USC 101 including:
A) That the claims recited a computer implemented method for monitoring and responding to dynamic gaming events based on criteria, weights and elapsed time and therefore do not recite or are directed to a mental process or abstract idea;  and
B)That the claims, even when understood to include an abstract idea, are proposed to include significantly more that the Abstract Idea itself because the system provides a technical advantage of ensuring that players receive alerts based on dynamic gaming events that provide recommendations to minimize risk of complete loss.  The applicant alternatively described this advantage as a technological modification for minimizing variance of losses for player while experiencing game events.  The applicant proposes that the non-precedential court decision in Trading Technologies International Inc. v. CQG Inc CFAC 2016-1616 supports the patent eligibility of the claimed invention based on the applicant proposed technical improvement.

Responsive to the preceding the following is respectively noted:
A.i) In at least so much as the claimed invention is directed to monitoring game conditions, analyzing game conditions and providing game recommendations to the player according to certain thresholds the claimed invention is directed to Mental Processes including concepts of observation, evaluation and judgement as well as Certain Methods of Organizing Human Activity including commercial interactions such as business relations and managing personal behavior including social activities and following rules that have been identified by the courts as an Abstract.
While it is noted that these steps are presented in a context where they are performed with use of generic computing components including a processor the mere involvement of a computer in the practice of an abstract idea does not support the presence of patent eligible subject matter because the courts have previously noted such, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).
	B.i) Insomuch as the proposed improvement identified by the applicant concerns ensuring that players receive alerts based on dynamic gaming events to provide recommendations to minimize risk of complete loss  or minimizing variance of losses for player while experiencing game events, the proposed improvements are not directed to a technological improvements.  Alternatively stated, the claimed invention does improve the functioning of computer itself in a manner consistent with MPEP 2106.05(a) but instead utilizes the same as a tool to implement the abstract idea which following the guidance of MPEP 2106.05(f) does not support patent eligibility of the claimed invention as proposed.  The implementation of an abstract idea on a computer in this fashion was further specifically caution against in Alice, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).  Additionally, insomuch as the applicant identified features are part of the abstract idea itself; these features cannot constitute the “inventive concept.” See Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) (“It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer . . . leave[s] untouched the numerous cases from this court which have held claims ineligible because the only alleged ‘inventive concept’ is the abstract idea.”); see also BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”).
In view of the preceding the rejection of claims is respectfully maintained as presented herein above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715